DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following is a final office action in response to applicant’s reply, filed on 11/17/2021, to the Non-Final Office Action mailed on 08/18/2021. 
Claims 1, 11 and 17 are amended. Claims 1-20 are pending and addressed below.











Claim Rejections - 35 USC § 102
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Wang Xiadfei et al (US 20170230149), hereinafter Wang.
Regarding claims 1 and 17, Wang teaches, a method of retransmitting data using a hybrid automatic repeat request (HARQ) thread (Wang: Figs. 8 and 11), the method comprising: / a device for performing hybrid automatic repeat request (HARQ) retransmission in a wireless network, the device comprising: a transceiver configured to send and receive data on the wireless network (Wang: a memory (Wang: Fig. 1B, 130, 132 Memory), and a processor (Wang: Fig. 1B, 118 Processor),
receiving an acknowledgement associated with a prior data transmission indicating missed data of the prior data transmission for a first HARQ thread associated with a first HARQ thread index value (Wang: Fig. 11, [139]-[140], teaching receiving ACK/NACK acknowledgment from STA2 for a transmitted HARQ process (i.e. thread) from STA1. HARQ thread is interpreted by the examiner as a HARQ process or entity to transmit/retransmit a data unit in order to reliably transfer the data unit), and
based on the acknowledgment, transmitting a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) (Wang: Fig. 15, [112] teaching HARQ packets are transmitted using PLCP. Therefore, a PPDU data unit associated with PLCP is transmitted for packets of a HARQ process) comprising at least one of: 
a first HARQ retransmission for the first HARQ thread (Wang: Fig. 11, [141], teaching that based on acknowledgement of the first (new data) transmission (TX1) of a HARQ process P2 in the first PPDU, retransmission (TX2) of HARQ thread P2. Retransmission is due to NACK response (i.e. negative acknowledgment) for HARQ process P2. This satisfies “at least one of” criteria), 
a new data transmission associated with a second HARQ thread index value (Wang: Fig. 11, [141], further teaching transmitting a new data transmission (TX1) of a new HARQ thread PN+1 (i.e. a second thread) is made in the PPDU. This satisfies “at least one of” criteria), and 
a PHY header identifying the first HARQ thread index value and the second HARQ thread index value (Wang: [108]-[109], [165] teaching that packet header comprises HARQ process ID, and HARQ ID is sent in the SIG field of the PHY, according to Spec [54].  This satisfies “at least one of” criteria).


    PNG
    media_image1.png
    257
    708
    media_image1.png
    Greyscale


Regarding claim 11, Wang teaches, a method of providing hybrid automatic repeat request (HARQ) feedback responsive to a HARQ transmission, the method comprising: 
receiving a Physical Layer Convergence Procedure (PLCP) Protocol Data Unit (PPDU) (Wang: Fig. 15, [112] teaching HARQ packets are transmitted using PLCP. Therefore, a PPDU data unit associated with PLCP is received for packets of a HARQ process (i.e. thread) HARQ thread is interpreted by the examiner as a HARQ process or entity to transmit/retransmit a data unit in order to reliably transfer the data unit) comprising at least one of: 
a HARQ retransmission for a first HARQ thread associated with a first HARQ thread index value (Wang: Fig. 11, [141], teaching that retransmission (TX2) of HARQ thread P2 is made in the PPDU. This satisfies “at least one of” criteria), 
a new data transmission associated with a second HARQ thread (Wang: Fig. 11, [141], teaching that a new data transmission (TX1) of HARQ thread PN+1 is made in the PPDU. This satisfies “at least one of” criteria), and 
a PHY header indicating the first HARQ thread index value and the second HARQ thread index value (Wang: [108]-[109], [165] teaching that packet header comprises HARQ process ID, and HARQ ID is sent in the SIG field of the PHY, according to Spec [54].  This satisfies “at least one of” criteria)


    PNG
    media_image1.png
    257
    708
    media_image1.png
    Greyscale


, and transmitting an acknowledgment responsive to receiving the PPDU (Wang: Fig. 11, [141], teaching transmitting HARQ ACK/NACK on the received PPDU), wherein the acknowledgment indicates at least one of: MPDUs of HARQ threads that are acknowledged (Wang: [139]-[141], [178]-[179] teaching HARQ process comprises aggregated MPDUs and acknowledgement can be based on MPDU by checking FCS for error. Therefore, acknowledgement indication is based on MPDU), HARQ coding units of the HARQ threads that require HARQ retransmission (Wang: [139]-[141] teaching acknowledgement indication is based on MPDU as explained above, and MPDU is the HARQ coding unit (see Spec. [60]). Moreover, Fig. 16, [194]-[196] teaching data can comprise LDPC codewords (HARQ coding units) and HARQ acknowledgment and retransmission can be based and no HARQ coding units of the HARQ threads are acknowledged (NACK) (Wang: [141] “If no ACK or NACK has been received for one or more HARQ processes, the latest version of these HARQ processes that has not been ACKed or NACKed may be included in the aggregated packets”, implies that “Multi-HARQ ACK/NACK frame” can have no acknowledgement indication for HARQ data of HARQ processes).
Regarding claim 2, Wang teaches the method, as outlined in the rejection of claim 1.
Wang further teaches, wherein the missed data of the prior data transmission comprises HARQ coding units corresponding to missed HARQ coding units (Wang: Fig. 16, [194]-[196] teaching data can comprise LDPC codewords (HARQ coding units) and HARQ acknowledgment and retransmission can be based on individual LDPC codeward decoding. Therefore, missed data will comprise missed LDPC codewards (i.e. HARQ coding units)). Further, [178-[179] teaches retransmission can also be based on MSDU or MPDU (HARQ coding units, according to Spec [60]). 
Regarding claim 3, Wang teaches the method, as outlined in the rejection of claim 1.
wherein the new data transmission comprises a PLCP Service Data Unit (PSDU) for a second HARQ thread (Wang: Fig. 11, teaching the new data has its own HARQ process ID PN+1 (i.e. a second HARQ thread); Fig. 14, [178]-[180] teaching PSDUs are used for HARQ transmissions and aggregation of PSDUs of HARQs in a PPDU. Therefore, new data with a second HARQ will comprise a PSDU).
Regarding claim 4, Wang teaches the method, as outlined in the rejection of claim 1.
Wang further teaches, wherein the PPDU further comprises a second HARQ retransmission for a second HARQ thread (Wang: [125]-[126] teaching PPDU may comprise a second retransmission TX3 of a HARQ process when the first retransmission TX2 was also negatively acknowledged (NACK)).
Regarding claim 5, Wang teaches the method, as outlined in the rejection of claim 1.
Wang further teaches, further comprising receiving a second acknowledgement comprising a block acknowledgement (BA) for received PSDUs (Wang: [121] teaching acknowledgement (ACK or NACK) can be implemented using Block ACK (BA) frame, [127] teaching a second ACK acknowledgement may be sent for the previously ACKed STA1 Data 1 when a ).
Regarding claims 6, 14 and 18, Wang teaches the methods/device, as outlined in the rejection of claims 1, 11 and 17.
Wang further teaches, wherein the PPDU further comprises a plurality of HARQ threads (Wang: Fig. 11, [141] teaching multiple HARQ processes (threads) in the PPDU), and the acknowledgement comprises: 
a block acknowledgement (BA) indicating received Media Access Control (MAC) Protocol Data Units (MPDUs) for the plurality of HARQ thread (Wang: [91], [102]-[103] teaching BA information field is used for ACK/NACK acknowledgement for multiple HARQ processes (threads) and checks are done at MAC layer (which implies for MAC PDUs) for ACK/NACK), and 
HARQ coding unit feedback for the plurality of HARQ threads (Wang: Fig.11, Fig. 16, [194]-[196], [178-[179] teaching feedback for HARQ coding units (LDPC or MPDU or MSDU) for multiple HARQ processes).
Regarding claims 7, 15 and 19, Wang teaches the methods/device, as outlined in the rejection of claims 1, 11 and 17.
wherein the acknowledgement comprises at least one of: a HARQ acknowledgment type indication set in a BA control field (Wang: Figs. 5 and 6, [88] teaching BA control field setting to indicate NACK acknowledgement type), a HARQ thread index indication for retransmission (Wang: [94]-[95] teaching BA Starting Sequence Control field can be used for HARQ process (thread) ID for NACK indicating retransmission), and a HARQ coding unit indication for retransmission (Wang: [94]-[95] teaching bitmap for indicating ACK/NACK for the HARQ processes. As HARQ processes comprises HARQ coding unit, it implies indication (NACK) for retransmission of HARQ coding unit).
Regarding claims 8, 16 and 20, Wang teaches the methods/device, as outlined in the rejection of claims 7, 15 and 19.
Wang further teaches, wherein the HARQ coding unit indication comprises a HARQ thread bitmap (Wang: [94]-[95] teaching bitmap for indicating ACK/NACK for the HARQ processes. As HARQ processes comprises HARQ coding unit, it implies indication (NACK) for retransmission of HARQ coding unit).
Regarding claim 9, Wang teaches the method, as outlined in the rejection of claim 1.
 wherein the PPDU further comprises: a plurality of HARQ threads (Wang: Fig. 11 teaching multiple HARQ processes (threads) P1, P2,..PN in the PPDU), and a HARQ SIG field indicating thread information for the plurality of HARQ threads (Wang: [165], [169], [183] teaching SIG field comprising HARQ information of HARQ processes and multiple PSDUs associated with multiple HARQ processes).
Regarding claim 10, Wang teaches the method, as outlined in the rejection of claim 9.
Wang further teaches, wherein the HARQ thread information comprises at least one of: a number of orthogonal frequency-division multiplexing (OFDM) symbol segments for the plurality of HARQ threads, and HARQ thread transmission parameters for the plurality of HARQ threads (Wang: [165], [169], [183] teaching HARQ information in SIG are type of HARQ schemes, PSDU start point of HARQ processes. This teaching satisfies “at least one of” criteria of the claim).
Regarding claim 12, Wang teaches the method, as outlined in the rejection of claim 11.
Wang further teaches, wherein the PPDU further comprises a second HARQ retransmission for a third HARQ thread (Wang: [125]-[126] teaching PPDU ), and wherein the acknowledgment indicates acknowledged MPDUs of at least one of: the first HARQ thread; the second HARQ thread, and the third HARQ thread (Wang: fig. 11, “Multi-HARQ ACK/NACK”, [139]-[141] teaching ACK/NACK acknowledgment of multiple HARQs (i.e. first, second, third HARQ), and PPDU of a HARQ process comprises MPDUs).
Regarding claim 13, Wang teaches the method, as outlined in the rejection of claim 11.
Wang further teaches, further comprising receiving a second PPDU comprising a second retransmission for the first HARQ thread (Wang: [125]-[126] teaching PPDU may comprise a second retransmission TX3 of a HARQ process when the first retransmission TX2 was also negatively acknowledged (NACK)), a first retransmission for the second HARQ thread (Wang: Fig. 11, “HARQ P2, TX2” teaching a first retransmission (TX2) of HARQ process P2 in the PPDU), and a second new data transmission for a third HARQ thread (Wang: [141] “The STA1, e.g., after receiving the Multi-HARQ ACK/NACK frame, may erase the copies of data associated with those HARQ processes for which an ACK may have been received from STA2... If the total number of HARQ processes (e.g., incomplete ), wherein the second PPDU is transmitted responsive to a device receiving the acknowledgment (Wang: Fig. 11, [139-[141], teaching transmission of a second PDU according to the received “Multi-HARQ ACK/NACK” acknowledgement of the previous PPDU).

Response to Arguments
Applicant’s arguments filed on 11/17/2021, with respect to the rejection of claim 1 have been fully considered but they are not persuasive.
Applicant argues in Remarks: p.9, l.7-8 that “Applicants respectfully assert that Wang is entirely silent regarding identifying HARQ thread index values in a PHY header of a PPDU.”
However, the examiner respectfully disagrees. Cited paras. [108], [109], [165] and [0079] of Wang in the rejection above teaches that PPDU carries HARQ process ID in the PHY header.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tian, U.S. Publication No. 20200052832 - HYBRID AUTOMATIC REPEAT REQUEST (HARQ) IN A WIRELESS LOCAL AREA NETWORK (WLAN).
Kim, U.S. Publication No. 20210099253 - METHOD FOR TRANSMITTING OR RECEIVING FRAME IN WIRELESS LAN AND DEVICE THEREFOR.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/M. B. C./
Examiner, Art Unit 2472


/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472